Citation Nr: 0725000	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  04-07 588A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for residuals of right 
knee injury.

2.  Entitlement to service connection for residuals of left 
knee injury.

3.  Entitlement to service connection for residuals of right 
ankle injury.

4.  Entitlement to service connection for residuals of left 
ankle injury.

5.  Entitlement to service connection for hepatitis.

6.  Entitlement to service connection for residuals of head 
injury.

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for cervical spine 
disability.  

10.  Entitlement to service connection for lumbar spine 
disability.
11.  Entitlement to service connection for disability 
manifested by memory loss.

12.  Entitlement to service connection for disability 
manifested by loss of grip strength, right hand.

13.  Entitlement to service connection for disability 
manifested by loss of grip strength, left hand.

14.  Entitlement to service connection for vertigo.

15.  Entitlement to a rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

16.  Entitlement to a rating in excess of 10 percent for 
emphysema.

17.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1967 to December 1969.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision of the Seattle, Washington, Department of 
Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to TDIU is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if any action on his part is 
required.


FINDINGS OF FACT

1.  No injury to the left or right ankle, left or right knee, 
head, neck, or lower back was noted in service, and competent 
medical evidence has not identified any current left or right 
ankle, left or right knee, head, neck, or lower back 
pathology attributable to an injury in service.

2.  The first indication of left knee pathology in the record 
is found approximately two decades after the veteran's 
separation from his period of service; the preponderance of 
the evidence is against a finding that the veteran's left 
knee disability is related to service.

3.  The first indication of right ankle pathology in the 
record is found more than two decades after the veteran's 
separation from his period of service; the preponderance of 
the evidence is against a finding that the veteran's right 
ankle disability is related to service.

4.  Hepatitis was not manifested in service, and a 
preponderance of the evidence is against a finding that 
current hepatitis C disability is related to service.

5.  It is not shown that the veteran has a hearing loss 
disability of the left ear by VA standards. 

6.  Right ear hearing loss disability was not manifested in 
service; right ear sensorineural hearing loss was not 
manifested in the first postservice year; and the 
preponderance of the evidence is against a finding that the 
veteran's current right ear hearing loss disability is 
related to his service or to any event therein.

7.  Tinnitus was not manifested in service, and is not shown 
to be related to the veteran's service.

8.  The first indication of neck or cervical spine pathology 
in the record is approximately two decades after the 
veteran's separation from his period of service; the 
preponderance of the evidence is against a finding that the 
veteran's cervical spine disability is related to his 
service.

9.  The first indication of back or lumbar spine pathology in 
the record is approximately two decades after the veteran's 
separation from his period of service; the preponderance of 
the evidence is against a finding that the veteran's lumbar 
spine disability is related to hi service.

10.  The record does not show a diagnosed disability 
manifested by memory loss other than PTSD; memory loss 
associated with PTSD is encompassed in the rating for that 
disability.

11.  The first indication of right hand pathology in the 
record is more than three decades after the veteran's 
separation from service; the preponderance of the evidence is 
against a finding that his right hand disability is related 
to service; chronic left hand pathology is not shown.

12.  The first indication of vertigo in the record is found 
more than three decades after the veteran's separation from 
his period of service; the preponderance of the evidence is 
against a finding that any current disability manifested by 
vertigo is related to service.

13.  During the appeals period, with the exception of the 
period of hospitalization from May 2002 to July 2002, the 
veteran's PTSD has resulted in impairment no greater than 
occupational and social impairment with reduced reliability 
and productivity; occupational and social impairment with 
deficiencies in most areas due to symptoms such as suicidal 
ideation, obsessional rituals, speech disturbances, or other 
symptoms of like gravity is not shown.

14.  During the appeals period, the veteran's emphysema has 
not been manifested by Forced Expiratory Volume in one second 
(FEV-1) value of 56 to 70 percent predicted, a Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) value of 56 to 70 percent, or a Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) of 56 to 65 percent predicted.


CONCLUSIONS OF LAW

1.  Service connection for residuals of a left knee injury is 
not warranted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303 (2006).

2.  Service connection for residuals of a right knee injury 
is not warranted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).

3.  Service connection for residuals of a left ankle injury 
is not warranted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).

4.  Service connection for residuals of a right ankle injury 
is not warranted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).

5.  Service connection for hepatitis is not warranted. 38 
U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2006).

6.  Service connection for residuals of a head injury is not 
warranted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303 (2006).

7.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2006).
8.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.303 (2006).

9.  Service connection for residuals of cervical spine injury 
is not warranted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).

10.  Service connection for residuals of lumbar spine injury 
is not warranted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).

11.  Service connection for a disability manifested by memory 
loss is not warranted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).

12.  Service connection for disability manifested by loss of 
grip strength, right hand, is not warranted.  38 U.S.C.A. § 
1110 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).

13.  Service connection for disability manifested by loss of 
grip strength, left hand, is not warranted.  38 U.S.C.A. § 
1110 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).

14.  Service connection for vertigo is not warranted.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).

15.  A rating in excess of 50 percent for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (Code) 9411 
(2006).

16.  A rating in excess of 10 percent for emphysema is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §  4.97, Diagnostic Code 6603 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  Letters from the RO 
in October 2002, December 2002, December 2005 explained what 
the evidence needed to show to substantiate the claims.  They 
also explained that VA was responsible for obtaining relevant 
records from any federal agency, and that VA would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the veteran's responsibility to make 
sure that VA received all requested records not in the 
possession of a federal department or agency.  The June 2003 
rating decision, a March 2004 statement of the case (SOC) and 
subsequent supplemental SOCs provided the text of applicable 
regulations and explained what the evidence showed and why 
the claim was denied.  A May 2006 letter provided notice 
regarding disability ratings and effective dates of awards 
(See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
however, this would only be relevant if a benefit sought on 
appeal was being granted.

While complete VCAA notice was not provided prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and the SOC and SSOCs and to 
supplement the record after notice was given.  The claims 
were thereafter readjudicated.  See September 2006 
supplemental SOC.  The veteran is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with relevant 
private and VA medical evidence.  Medical records were 
obtained from the Social Security Administration (SSA).  The 
veteran has not identified any additional evidence pertinent 
to these claims.  He was provided VA examinations.  VA's 
assistance obligations are met. The veteran is not prejudiced 
by the Board's proceeding with appellate review.

II.  Service Connection Claims

For service connection to be granted, the law requires that 
there be a disability and that the disability result from 
disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Additionally, 
arthritis and sensorineural hearing loss may be presumed to 
have been incurred in service, if the evidence shows that 
such disease became manifest to a degree of 10 percent or 
more within one year from separation from active service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).
Left and Right Knees

The veteran's service medical records (SMRs) do not note any 
knee injury.  The service discharge examination in December 
1969 noted normal lower extremities.

A June 1989 private treatment record noted that two days 
earlier the veteran had heard a popping sensation after 
planting his left knee and turning to the right.  The 
assessment was probable medial collateral ligament sprain, 
possible meniscus tear.  X-ray of the left knee showed no 
evidence of acute bony injury.  There was a notation of 
myositis ossificans in the area of the medial collateral 
ligament which are usually secondary to old trauma.  In 
October 1989, the veteran underwent arthroscopy of the left 
knee for repair of torn medial meniscus.  A June 1990 VA 
examination report noted the veteran reported a history of 
right knee surgery in 1988.  On VA examination in February 
2003, range of motion of the knees was complete.  In a March 
2003 treatment record, the veteran reported that his "left 
knee feels like it's going out."  No diagnosis was made.

The record does not demonstrate a right knee injury in 
service or that the veteran currently has any right knee 
pathology.  (His reported history to the VA examiner in June 
1990 of right knee surgery in 1988 likely refers to the left 
knee).  The veteran's left knee pathology was first noted 
following an injury in 1989, approximately two decades 
following his separation from service.  There is no competent 
medical evidence of record of a nexus between the left knee 
disability identified in 1989 and the veteran's period of 
active duty.

The veteran's assertion that he has left and right knee 
pathology related to his period of active duty amounts to an 
opinion about a matter of medical causation.  There is no 
indication from the record that the veteran has medical 
training or expertise.  Because he is a layperson, he is not 
competent to offer a medical opinion regarding the diagnosis 
or etiology of a disorder.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-45 (1992). 

For the reasons discussed above, the claims of service 
connection for left and right knee disabilities must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  As the preponderance of the evidence is against 
these claims, that doctrine does not apply in these matters.  
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).

Left and Right Ankles

SMRs do not note an injury to either ankle.  The service 
discharge examination in December 1969 noted normal lower 
extremities.

A private medical record dated in January 1991 noted that 
veteran was treated in the Emergency Department for a second 
degree right ankle sprain after stepping in a hole.  Follow-
up treatment report one week later noted the veteran with a 
splint on the right lower extremity.  He was able to ambulate 
with minimal difficulty.  On VA examination in February 2003, 
range of motion of the ankles was complete.  

The record does not demonstrate a left ankle injury in 
service or that the veteran currently has any left ankle 
pathology.  A right ankle injury was noted in January 1991, 
more than two decades following his separation from service.  
There is no competent medical evidence of record of a nexus 
between the right ankle disability noted in 1991 and the 
veteran's period of active duty.

The veteran's assertion that he has left and right ankle 
pathology related to his period of active duty amounts to an 
opinion about a matter of medical causation.  There is no 
indication from the record that the veteran has medical 
training or expertise.  Because he is a layperson, he is not 
competent to offer a medical opinion regarding the diagnosis 
or etiology of a disorder.  See Espiritu, supra. 

For the reasons discussed above, the claims for service 
connection for left and right ankle disabilities must be 
denied.  As the preponderance of the evidence is against 
these claims, the doctrine of resolving reasonable doubt in 
the claimant's favor does not apply.  38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).



Hepatitis

The veteran's SMRs do not note hepatitis.  The service 
discharge examination in December 1969 noted normal body 
systems.  

A VA examination in June 1990 found that the veteran was 
generally healthy.  He reported a history of hepatitis C on 
his admission to PTSD inpatient treatment at a VA facility in 
May 2002.  He indicated that he believed he acquired 
hepatitis C through vaccinations in service; he also reported 
a history of drug use, including heroin and cocaine.  

The record does not show that hepatitis was manifested in 
service.  The veteran first reported a history of hepatitis C 
in 2002.  A July 2002 record indicates that there is evidence 
of active disease seriologically.  Hepatitis C is shown to 
have manifested many years after the veteran's service 
discharge.  There is no competent evidence (medical opinion) 
linking the veteran's hepatitis C to his service.  The only 
evidence of record to the effect that there is a nexus 
between current hepatitis and service is in the veteran's own 
allegations.  As a layperson, he is not competent to relate a 
medical disorder to a specific cause.  Espiritu, supra.  His 
theory of infection is entirely speculative, particularly in 
light of his admitted history of drug use involving heroin.  
His speculations are without probative value and any medical 
opinion based upon such speculation would not be capable of 
substantiating the claim.

The lapse of many years between the veteran's separation from 
service and the first indication of hepatitis is also a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).  Without any evidence of hepatitis in service or any 
competent evidence of a nexus between current hepatitis C and 
service or any event therein, the preponderance of the 
evidence is against his claim seeking service connection for 
hepatitis.  There is no reasonable doubt to resolve in the 
veteran's favor.  Hence, the claim must be denied.


Head Injury

The veteran's SMRs do not note a head injury.  On service 
discharge examination in December 1969, his head was normal.  
VA examination in June 1990 noted negative head examination.  
A December 1991 private treatment record noted the veteran's 
complaints of headache off and on for the past two weeks.  He 
reported that he had experienced headaches previously that 
were related to emotional stress.  The veteran denied any 
recent head trauma.  The diagnosis was tension headaches.

On his admission to PTSD inpatient treatment at a VA facility 
in May 2002, the veteran reported a history of head injuries 
in motor vehicle accidents in 1972, 1973, and 1984.  Chronic 
intermittent headaches were noted.  On VA examination in 
February 2003, the veteran reported constant headaches.  In a 
March 2003 outpatient record, he reported constant headaches 
that he said had been present for years.  In May 2004, he 
again reported frequent headaches.

The record does not demonstrate a head injury in service.  
Headaches were first noted in 1991, more than two decades 
following his separation from service.  There is no competent 
medical evidence of record of a nexus between the veteran's 
current headaches, which have been described as tension 
headaches, and his period of active duty.

The veteran's assertion that his headaches are related to his 
period of active duty is undercut by his report of head 
injuries in three separate car accidents after service; in 
any event, his assertion amounts to an opinion about a matter 
of medical causation.  As noted above, because he is a 
layperson, he is not competent to offer a medical opinion 
regarding the diagnosis or etiology of a disorder.  See 
Espiritu, supra. 

For the reasons discussed above, the claim for service 
connection for residuals of head injury must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  As the 
preponderance of the evidence is against this claim, that 
doctrine does not apply.  38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).
Hearing Loss and Tinnitus

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of those frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

On the veteran's enlistment examination in September 1967, 
audiometry showed the following:  




HERTZ



500
1000
2000
4000
RIGHT
0
0
0
0
LEFT
0
5
5
5

Hearing loss is not noted in the veteran's SMRs.  On 
discharge examination in December 1969, his ears were normal.  
Whispered voice testing of the left ear showed hearing as 
15/15.  There is no indication that right ear testing was 
accomplished.

VA examination in June 1990 did not include any complaints 
related to hearing loss or tinnitus.  During VA 
hospitalization in August 2002, right ear hearing loss was 
noted.

On VA examination in June 2006, the veteran reported a 
history of hearing loss and tinnitus since 1970.  He reported 
noise exposure following service from hunting, shooting, 
power tools, motorcycles, and personal watercraft.  

Audiometry showed the following:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
25
60
65
LEFT
5
15
15
15
25

Speech audiometry revealed that speech recognition was 60 
percent in the right ear and 94 percent in the left ear.  The 
examiner noted right ear hearing loss and bilateral tinnitus.

A VA ear, nose, and throat specialist reviewed the claims 
folder and provided an opinion dated in August 2006.  The VA 
physician noted that:

The hearing loss appears to be sensorineural and 
right ear only.  The tinnitus appears to be 
bilateral, and first mention of both the tinnitus 
and the hearing loss is 33 years after his 
military discharge.  Most noise-induced 
sensorineural hearing losses are bilateral and 
symmetrical.  The exception would be from 
asymmetrical noise exposure, such as firing 
firearms or open exhaust from an automobile on one 
ear or the other.  Since this patient is right-
handed, one would expect any asymmetrical noise-
induced loss to affect the left ear, which is the 
normal ear in this case....

I am not seeing any causal relationship between 
this patient's right sensorineural hearing loss 
and bilateral tinnitus to a retrospective military 
exposure 37 years previously....

In my opinion, this hearing loss and tinnitus is 
less likely as not caused by or a result of his 
military service in the Navy from 1967 to 1969.

Left Ear

Although acoustic trauma is not specifically noted in the 
SMRs, the veteran claims that he was exposed to noise from 
shipboard duty in engine rooms and from firing weapons during 
training.  Regardless of whether he was exposed to noise 
trauma in service, a hearing loss disability was not noted in 
the available SMRs.  Consequently, service connection for 
left ear hearing loss on the basis that such disability 
became manifest in service (and persisted) is not warranted.

The threshold matter in any claim seeking service connection 
is whether the claimed disability is shown.  Here, the 
medical evidence does not show that the veteran has a left 
ear hearing loss disability (as defined by regulation).  The 
veteran is not competent to establish by his own opinion that 
he has a hearing loss disability by VA standards or that any 
such disability would be related to acoustic trauma in 
service.

The threshold requirement for establishing service connection 
is not met.  Absent proof of a present disability, there is 
no valid claim of service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  There is a 
preponderance of the evidence is against the claim.  Hence, 
it must be denied.

Right Ear

The veteran has a right ear hearing loss disability by VA 
standards.  June 2006 VA audiometry showed right ear puretone 
thresholds meeting the regulatory definition of hearing loss 
disability.  It may also be assumed (and is not in dispute) 
that, by virtue of his shipboard service in the Navy the 
veteran was subjected to noise trauma in service.  

However, a hearing loss disability was not noted in service, 
and there is no evidence that a right ear sensorineural 
hearing loss was manifested to a compensable degree in the 
first postservice year so as to allow for a finding that 
right ear hearing loss became manifest in service, and 
persisted or to warrant application of the chronic disease 
presumptions of 38 U.S.C.A. § 1112 (for sensorineural hearing 
loss as organic disease of the nervous system).  Furthermore, 
the VA ear, nose, and throat specialist in August 2006 
provided an opinion, based on review of the record in this 
case, that the veteran's current hearing loss disability was 
unrelated to event(s) in service.  There is no competent 
(medical opinion) evidence to the contrary.  The veteran's 
own opinion that his current right ear hearing loss 
disability is related to noise exposure in service is not 
competent evidence.  See Espiritu, supra.  Medical nexus is a 
question requiring medical expertise, and the only medical 
opinion regarding the etiology of the veteran's hearing loss 
is to the effect that it is unrelated to the veteran's 
service.  

Consequently, the preponderance of the evidence is against 
the claim seeking service connection for right ear hearing 
loss disability, and the claim must be denied.

Tinnitus

As shown above, tinnitus was not noted in service.  The first 
indication of tinnitus in the record comes in 2002, more than 
three decades after discharge from service.  The VA ear, 
nose, and throat specialist in August 2006 provided an 
opinion, based on review of the record in this case, that the 
veteran's current tinnitus was unrelated to event(s) in 
service.  There is no competent (medical opinion) evidence to 
the contrary.  The veteran's own opinion that his current 
tinnitus is related to noise exposure in service is not 
competent evidence.  See Espiritu, supra.  Medical nexus is a 
question requiring medical expertise, and the only medical 
opinion regarding the etiology of the veteran's tinnitus is 
to the effect that it is unrelated to the veteran's service.  
While the veteran is competent to report that he experienced 
tinnitus beginning shortly after service, the lack of any 
objective evidence that he reported such tinnitus to any 
medical professional for more than three decades after 
service makes his latter-day contentions in that regard less 
than persuasive.  

Consequently, the preponderance of the evidence is against 
the claim seeking service connection for tinnitus, and the 
claim must be denied.

Cervical Spine/Neck

The veteran's SMRs do not note a neck injury.  On service 
discharge examination in December 1969, his neck was normal.  
VA examination in June 1990 noted the veteran had a history 
of an industrial accident involving a cervical disc in 1979.  
Neck examination was negative.

A July 2002 treatment report noted complaints of chronic neck 
pain.  A diagnosis of degenerative disc disease of the 
cervical spine was noted in July 2002.  On VA examination in 
February 2003, the neck was supple, with normal flexion and 
extension.  

The record does not show a neck injury in service.  Neck 
complaints were first noted in 1990, more than two decades 
following the veteran's separation from service, and he 
indicated at that time that he had a cervical disc injury in 
1979 (10 years postservice).  There is no competent (medical) 
evidence of record of a nexus between the veteran's current 
cervical spine pathology, diagnosed as degenerative disc 
disease, and his period of active duty.

The veteran's assertion that his cervical spine pathology is 
related to his service is undercut by his report of an 
industrial accident involving a cervical disc in 1979; in any 
event, his assertion amounts to an opinion about a matter of 
medical causation.  Because he is a layperson, he is not 
competent to offer a medical opinion regarding the diagnosis 
or etiology of a disorder.  See Espiritu, supra. 

For the reasons discussed above, the claim for service 
connection for a cervical spine disability must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  As the 
preponderance of the evidence is against this claim, that 
doctrine does not apply.  38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

Lumbar Spine

The veteran's SMRs do not note a back injury.  His service 
discharge examination in December 1969 found the spine to be 
normal.  VA examination in June 1990 noted the veteran 
reported a history of an industrial accident resulting in low 
back strain in 1986.  Examination was essentially negative.

A July 2002 treatment report noted complaints of chronic back 
pain.  A diagnosis of degenerative disc disease of the 
thoracolumbar spine was noted in July 2002.  

The record does not show a back injury in service.  Back 
complaints were first noted in 1990, more than two decades 
following the veteran's separation from service, and he 
indicated at that time that he sustained a low back strain in 
1986.  There is no competent medical evidence of record of a 
nexus between the veteran's current lumbar spine pathology, 
diagnosed as degenerative disc disease, and his service.

The veteran's assertion that his lumbar spine pathology is 
related to his active duty is undercut by his report of an 
industrial accident resulting in low back strain in 1986; in 
any event, this assertion amounts to an opinion regarding 
medical causation.  Because he is a layperson, he is not 
competent to offer a medical opinion regarding the etiology 
of a disability.  See Espiritu, supra. 

For the reasons discussed above, the claims for service 
connection for a lumbar spine disability must be denied.  The 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  As the preponderance of the evidence is 
against this claim, that doctrine does not apply.  38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Memory Loss

The veteran's SMRs do not mention memory loss, nor does the 
record contain any diagnosis of a disability manifested by 
memory disorder, with the exception of PTSD.  PTSD is service 
connected, and that current 50 percent rating for that 
disability encompasses symptoms of memory impairment.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and the ratings 
are combined in accordance with 38 C.F.R. § 4.25.  However, 
the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  
38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993). This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.

Here, there is no medical evidence of a separate (distinct 
from PTSD) disability manifested by memory loss.  Hence, 
there is no basis for a grant of service connection for such 
disability.

Loss of Grip Strength, Upper Extremities

The veteran's SMRs do not show any complaints related to 
either hand.  His discharge examination found normal upper 
extremities.  The June 1990 VA examination found normal 
extremities.  

On VA examination in February 2003, the veteran reported 
swelling of the hands in warm weather, with thickening of the 
fingers.  The examiner noted that the fingers and thumbs were 
fully mobile.  A June 2005 treatment record noted right hand 
pain, and the veteran reported that he had recently undergone 
surgery for trigger finger.  Examination showed mild swelling 
of the first and second metacarphophalangeal joints, and 
tenderness to palpation.  In October 2005, the veteran 
reported increased right hand pain.  In December 2005, he 
reported that his right hand pain had increased over the past 
year.  He indicated that the original injury occurred while 
digging with his hand on an organic farm.  The examiner 
stated that the veteran's right hand symptoms including 
intermittent swelling and decreased grip strength may be 
related to neurovascular compression of the right thoracic 
outlet region.

The record does not show a left hand injury in service or 
that the veteran currently has a left hand disability.  Right 
hand pathology was first noted in 2005, more than three 
decades following his separation from service.  There is no 
competent medical evidence of record of a nexus between the 
right hand disability noted in 2005 and the veteran's active 
duty.

The veteran's assertion that he has left hand pathology 
related to his active duty is not supported by the objective 
record.  His claim that the right hand pathology is related 
to his active duty is undercut by his report of an injury 
from digging in 2004; in any event, this assertion amounts to 
an opinion about a matter of medical causation.  Because he 
is a layperson, the veteran is not competent to offer a 
medical opinion regarding the etiology of a disorder.  See 
Espiritu, supra. 

For the reasons discussed above, the claims for service 
connection for left and right hand disabilities must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  As the preponderance of the evidence is against 
these claims, that doctrine does not apply.  38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Vertigo

SMRs do not show any complaints related to dizziness or 
vertigo.  The discharge examination noted normal neurologic 
examination.  The June 1990 VA examination noted essentially 
negative physical examination.  

An April 2003 treatment record noted complaints of dizziness 
for the past three weeks.  The August 2006 VA ear, nose, and 
throat specialists opinion noted that the "symptoms 
described by the claimant with regard to balance and vertigo 
are vague."  

As noted above, the veteran's SMRs are entirely negative for 
complaints, diagnosis, or treatment of vertigo/equilibrium 
problems.  Postservice medical records show complaints of 
dizziness more than three decades after service.  Such 
lengthy interval between service and the initial clinical 
notation of the disability at issue postservice is, of 
itself, a factor for consideration against a finding of 
service connection.  See Maxson, supra.  Furthermore, there 
is no competent (medical) evidence that relates any current 
vertigo/equilibrium problems to service.

The statements and contentions of the veteran describing the 
symptoms of pertinent disability are competent evidence to 
the extent that he can describe what he experienced during 
and subsequent to service.  Espiritu, supra.  However, his 
assertions that there is a nexus between current disabilities 
and service are not competent evidence.  As a layperson, he 
lacks the training/expertise to establish medical nexus by 
his own unsupported opinions.  Id.

Without any competent or objective evidence that the 
veteran's current vertigo/dizziness complaints were 
manifested in service and with no competent evidence of a 
nexus between such disorder and the veteran's military 
service, service connection for vertigo is not warranted.  
See Hickson, 12 Vet. App. at 253.  The doctrine of resolving 
reasonable doubt in the veteran's favor does not apply, as 
the preponderance of the evidence is against the claim.

III.  Increased Rating Claims

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  At the time of an 
initial rating, separate, or staged, ratings can be assigned 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD

The June 2003 rating decision on appeal granted service 
connection for PTSD and assigned a noncompensable rating from 
April 19, 2002.  The veteran disagreed with the initial 
rating.  A March 2004 rating decision increased the rating to 
10 percent, also from April 19, 2002.  A May 2006 rating 
decision increased the rating to 50 percent, from January 17, 
2006.  The veteran disagreed with the effective date of that 
rating.  Subsequently, a November 2006 rating decision 
assigned an effective date of April 19, 2002, for the 50 
percent rating.  (A temporary 100 percent rating based on 
hospitalization was also assigned from May 29, 2002, to July 
31, 2002.)  The issue before the Board remains whether a 
schedular rating in excess of 50 percent is warranted at any 
time since April 19, 2002. 

PTSD is rated under the general formula for rating mental 
disorders, which provides a 100 percent rating where there is 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

The current 50 percent rating is warranted for PTSD when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Code 9411.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. § 
4.126(a).  The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  However, when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b).  

Where there is a question as to which of two evaluations 
applies, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
such rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7. 

The veteran was evaluated in August 2002, after his discharge 
from VA inpatient treatment.  He reported symptoms of 
hyperarousal, hypervigilance, nightmares, avoidance, and 
intrusive thoughts.  He indicated that he had been sexually 
abused at the age of 10, and was further traumatized in 
Vietnam.  The examiner noted no history of violence.  The 
veteran reported that he lived by himself in a trailer.  He 
did odd jobs under the table, mostly carpentry.  His ex-wife 
and son were in the area and were supportive.  He and his ex-
wife remained friends, and sometimes she brought him food.  
On examination, the veteran was clean and neat.  He endorsed 
depression and anxiety.  His affect was nervous.  Thought 
process was sequential and logical.  He reported that he 
heard the voice of a woman screaming both inside and outside 
his head all the time.  He denied suicidal or homicidal plan 
or intent.  He was oriented in all four spheres.  His 
concentration was good and memory intact.  Judgment and 
insight were fair.  

A February 2003 evaluation noted the veteran had not had any 
serious problems getting along with anyone in the past 30 
days and had not experienced any serious family or social 
problems, or serious thoughts of suicide, during that period.

On VA psychiatric examination in January 2006, the veteran 
reported nightmares and insomnia on a nightly basis.  He 
reported high anxiety, extreme irritability, angry 
overreactions, panic attacks, and very low frustration 
tolerance.  He indicated that he would frequently isolate 
himself to keep himself from exploding toward others.  On 
examination, orientation was within normal limits.  
Appearance and hygiene were appropriate.  Depressed mood and 
severe anxiety and agitation were present; his anxiety, 
panic, and irritability affect his ability to function 
independently and effectively.  Communication was within 
normal limits.  There were no delusions, by history or 
observed.  Hallucination history was noted, but no 
hallucination symptoms were observed.  Thought processes were 
appropriate.  Judgment was impaired.  There was mild memory 
impairment.  There was no suicidal or homicidal ideation.  
The examiner noted that the veteran occasionally became so 
frustrated that he stopped working on things and threw away 
something he needed.  He could only work by himself due to 
frequent panic attacks and his inability to tolerate stress.  
He had difficulty understanding complex commands.  The 
veteran did not pose a persistent danger to himself or 
others.

On close review of the record, the Board finds no indication 
that symptoms of the veteran's PTSD have been of (or have 
approximated) such nature and gravity as to warrant a 70 
percent schedular rating at any time since April 2002.  
Occupational and social impairment with deficiencies in most 
areas is not shown.  The veteran has specifically denied 
suicidal ideation.  He has not exhibited obsessional rituals.  
His speech has been logical.  While he describes panic 
attacks occurring almost daily, episodes of near-continuous 
panic or depression affecting ability to function 
independently are not shown; the veteran is independent as to 
daily living concerns.  He does not exhibit impaired impulse 
control, spatial disorientation, or neglect of personal 
appearance and hygiene (he is described as neat and clean).  
He appears to adapt to stressful circumstances (he maintains 
friendly contact with his ex-wife and son).  No other 
symptoms of a nature and gravity commensurate with the 
criteria for a 70 percent rating for PTSD are shown.  In 
short, the symptoms shown do not satisfy, or approximate, the 
criteria for the next higher, 70 percent, rating at any time 
during the appeal period.  See Fenderson, supra.

Emphysema

The June 2003 rating decision on appeal granted service 
connection for emphysema and assigned a 10 percent rating 
from December 6, 2002.  The veteran disagreed with the 
initial rating.  

According to the applicable criteria, the current 10 percent 
rating for emphysema is warranted when the FEV1 is 71 to 80 
percent predicted, or; FEV1/FVC is 71 to 80 percent, or; DLCO 
(SB) of 66 to 80 percent predicted.  The next highest, 30 
percent rating, is warranted when the FEV1 is 56 to 70 
percent predicted, or; FEV1/FVC is 56 to 70 percent, or; DLCO 
(SB) of 56 to 65 percent predicted.  See 38 C.F.R. Part 4, DC 
6603.

VA amended the Rating Schedule concerning respiratory 
conditions, effective from October 6, 2006.  VA added 
provisions that clarify the use of pulmonary function tests 
(PFTs) in evaluating respiratory conditions.  A new paragraph 
(d) to 38 C.F.R. § 4.96, titled "Special provisions for the 
application of evaluation criteria for diagnostic codes 6600, 
6603, 6604, 6825-6833, and 6840-6845" has seven provisions, 
which state:

1.  PFTs are required to evaluate respiratory conditions 
except: i. when the results of a maximum exercise capacity 
test are of record and are 20 ml/kg/min or less. If a maximum 
exercise capacity test is not of record, evaluation should be 
based on alternative criteria. ii. when pulmonary 
hypertension (documented by an echocardiogram or cardiac 
catheterization), cor pulmonale, or right ventricular 
hypertrophy has been diagnosed. iii. when there have been one 
or more episodes of acute respiratory failure. iv. when 
outpatient oxygen therapy is required.

2.  If the Diffusion Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method (DLCO (SB)) test is not of 
record, evaluation should be based on alternative criteria as 
long as the examiner states why the DLCO (SB) test would not 
be useful or valid in a particular case.

3.  When the PFTs are not consistent with clinical findings, 
evaluation should be based on the PFTs unless the examiner 
states why they are not a valid indication of respiratory 
functional impairment in a particular case.

4.  Post-bronchodilator studies are required when PFTs are 
done for disability evaluation purposes except when the 
results of pre-bronchodilator PFTs are normal or when the 
examiner determines that post-bronchodilator studies should 
not be done and states why.

5.  When evaluating based on PFTs, post- bronchodilator 
results are to be used unless the post-bronchodilator results 
were poorer than the pre-bronchodilator results. In those 
cases, the pre-bronchodilator values should be used for 
rating purposes.

6.  When the results of different PFTs (FEV-1, FVC, etc.) are 
disparate (so that the level of evaluation would differ 
depending on which test result is used), the test result that 
the examiner states most accurately reflects the level of 
disability should be used for evaluation.

7.  If the FEV-1 and the FVC are both greater than 100 
percent, a compensable evaluation based on a decreased FEV-
1/FVC ratio should not be assigned.

Pulmonary function testing (PFT) results in February 2003 
were described as "virtually normal."  PFT in May 2003 
noted FEV1 of 146 percent predicted; FEV1/FVC of 85 percent; 
and DLCO (SB) of 67 percent predicted.  

PFT in January 2006 noted FEV1 of 96 percent predicted and 
FEV1/FVC of 92 percent.  The examiner noted that DLCO "was 
not done as the PFT results were sufficient to evaluate the 
pulmonary status of the claimant."  The examiner stated that 
the veteran provided a good effort and there was no 
discrepancy between the PFT findings and the clinical 
examination.  

On careful review of the evidence of record, the Board finds 
that a rating in excess of 10 percent is not warranted for 
any period of time since December 2002.  There is no 
suggestion that the FEV1 is (or has been) 56 to 70 percent 
predicted, or  FEV-1/FVC is (or has been) 56 to 70 percent, 
or that DLCO (SB) is or was 56 to 65 percent predicted as is 
required for a 30 percent rating (See 38 C.F.R. § 4.97, Code 
6603).  Therefore, the preponderance of the evidence is 
against the veteran's claim for an initial rating in excess 
of 10 percent for emphysema.  See Fenderson, supra.

ORDER

Service connection for residuals of right knee injury is 
denied.

Service connection for residuals of left knee injury is 
denied.

Service connection for residuals of right ankle injury is 
denied.

Service connection for residuals of left ankle injury is 
denied.

Service connection for hepatitis is denied.

Service connection for residuals of head injury is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for cervical spine disability is denied.  

Service connection for lumbar spine disability is denied.

Service connection for disability manifested by memory loss 
is denied.

Service connection for disability manifested by loss of grip 
strength, right upper extremity is denied.

Service connection for disability manifested by loss of grip 
strength, left upper extremity is denied.

Service connection for vertigo is denied.

A rating in excess of 50 percent for PTSD is denied.

A rating in excess of 10 percent for emphysema is denied.


REMAND

One of the matters the Board must address is which issue or 
issues are properly before the Board.  An appeal to the Board 
is initiated by a notice of disagreement (NOD), and completed 
by a substantive appeal after an SOC is furnished to the 
veteran.  In essence, the following sequence is required:  
There must be a decision by the RO, the veteran must express 
timely disagreement with the decision, VA must respond by 
issuing a SOC, and finally the veteran, after receiving the 
SOC, must complete the process by stating his argument in a 
timely-filed substantive appeal.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In a September 2006 rating decision, the RO denied TDIU.  The 
veteran's representative submitted an informal hearing 
presentation in March 2007 addressing the issues on appeal.  
That document listed the issue of TDIU and included argument 
referencing that issue.  Hence, it may reasonably be 
construed as a (timely) NOD with the denial of TDIU.  No 
subsequent SOC has been issued.  The Court has held that in 
such circumstances the matter must be remanded to the RO for 
issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).  In this regard, it is noteworthy that the claim is 
not before the Board at this time and will only be before the 
Board if the veteran files a timely substantive appeal.

Accordingly, the case is REMANDED for the following:

The RO should issue an appropriate SOC in 
the matter of entitlement to TDIU.  The 
veteran must be advised of the time limit 
for filing a substantive appeal, and given 
the opportunity to respond.  If he timely 
perfects an appeal in this matter, it 
should be returned to the Board for 
further appellate consideration.

The purpose of this remand is to fulfill the requirements of 
the Court in Manlincon.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


